Citation Nr: AXXXXXXXX
Decision Date: 10/29/21	Archive Date: 10/29/21

DOCKET NO. 200514-170478
DATE: October 29, 2021

ORDER

The appeal with respect to entitlement to payment of medical expenses for the Veteran's care at Cameron Regional Medical Center on April 3, 2019 is dismissed.

FINDING OF FACT

While the current appeal was pending, the St. Louis Department of Veterans Affairs (VA) Medical Center (MC) authorized payment of the medical expenses for care provided on April 3, 2019.

CONCLUSION OF LAW

There is no case or controversy with respect to the matter of entitlement to payment of medical expenses for the Veteran's care at Cameron Regional Medical Center on April 3, 2019 over which the Board may exercise jurisdiction.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 20.103, 20.104.

 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran received medical care at Cameron Regional Medical Center, the appellant in this case.

This matter is on appeal to the Board of Veterans' Appeals (Board) from a March 2020 determination by the VAMC.  

In May 2020, the appellant submitted a VA Form 10182, Decision Review Request: Board Appeal (Notice of Disagreement) and requested Direct Review by a Veterans Law Judge.  

Entitlement to payment of medical expenses for the Veteran's care at Cameron Regional Medical Center on April 3, 2019.  

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  One of the principal functions of the Board is to make determinations of appellate jurisdiction. 38 C.F.R. § 20.103.  The Board may address questions pertaining to its jurisdictional authority to review a particular case.  38 C.F.R. § 20.104(c).

In the present case, the Cameron Regional Medical Center filed an appeal in May 2020 with a denial of payment for medical expenses for the Veteran's care on April 3, 2019.  Documentation in the file indicates that the claim was denied as not timely filed in March 2020.  The March 2020 denial could not be obtained after a VA legal administrative specialist exhausted all reasonable efforts to obtain the missing records and further efforts would be futile.  

In July 2020, the VAMC reversed its decision regarding the denial and approved the claim.  The July 2020 letter by a VA Legal Admin Specialist at the St. Louis VAMC states that upon a secondary administrative review of the appeal for the episode of care on April 3, 2019, the appeal for timely filing was approved.  The claim was recreated and was in the process of being paid.  Therefore, it is clear that the VAMC authorized payment for the episode of care on April 3, 2019. 

As the benefit sought on appeal has been allowed, there is no question for appellate consideration by the Board.  See 38 C.F.R. § 20.104(b).  Therefore, the Board does not have jurisdiction to review the appeal, and it must be dismissed.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.104.

 

 

M. SORISIO

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	K. Marenna, Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.